Citation Nr: 0013136	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-27 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for idiopathic 
thrombocytopenia purpura, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.

3.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

4.  Entitlement to service connection for numbness of the 
hands as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for chest pains as a 
manifestation of an undiagnosed illness.

6.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to January 1992.  He served in the Southwest Asia Theater of 
Operations and has been awarded the Southwest Asia Service 
Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 and later rating 
decisions, which denied the claimed benefits.

In May 1999 the veteran appeared and offered testimony before 
the undersigned member of the Board at the RO.  A transcript 
of the veteran's testimony on that occasion is associated 
with his claims file.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had active military service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

3.  Idiopathic thrombocytopenia purpura (ITP) was not 
manifested during the veteran's active military service; the 
claims file does not contain competent evidence showing that 
the veteran's ITP is related to his service and his claim for 
ITP is not plausible.


CONCLUSION OF LAW

The claim for service connection for ITP, including as due to 
an undiagnosed illness, is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


            REASONS OR BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran had 
active military service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
are subject to the adjudicative procedures set forth in the 
Veterans Benefits Administration (VBA) Circular 20-92-29 
(July 2, 1997)).  In essence, this publication directs an RO, 
in receipt of a veteran's claim, to complete all evidentiary 
development of the claim.  With regard to nonmedical (lay) 
evidence, it is noted that records or reports of time lost 
from work, changes in physical appearance, changes in 
physical abilities and changes in medical and emotional 
attitude are helpful in support of a Persian Gulf war claim.

In the present case, the Board notes that in July 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time loss from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  In 
October 1996, the RO received a letter from the veteran in 
response to this letter providing the information sought, to 
include a statement summarizing the veteran's time loss from 
work.  In addition, a review of the claims file shows that 
the RO has obtained, or attempted to obtain all pertinent 
records of treatment.  Based upon the foregoing, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the veteran's claim under 38 U.S.C.A. § 5103(a).

Factual Background

The veteran's service medical records to include his October 
1991 medical examination for service separation are negative 
for any reference to ITP.

VA outpatient treatment records between January 1994 and 
October 1994 show that the veteran presented to a VA 
hematology clinic in January 1994 for evaluation of 
thrombocytopenia.  Thrombocytopenia was reported as having 
been noted on VA testing in December 1993 when the veteran 
was seen at a VA emergency room for complaints of arthralgias 
involving the shoulders, elbows and knees.  Following 
examination, significant for joint tenderness over the 
shoulders, elbows, hips, knees, and ankles, thrombocytopenia 
of questionable etiology was diagnosed.  Following an 
extensive work-up, ITP with no identified cause was diagnosed 
in March 1994.

On a VA general medical examination in January 1995, the 
veteran reported that he had served in the Persian Gulf for 
three months as a radioman and has had multiple problems 
since that service.  The veteran said that he had been 
evaluated by the VA and found to have a very low platelet 
count.  He said that he was told he has ITP and that this 
diagnosis was done by bone marrow biopsy.  He further stated 
that he was treated with a one-month course of Prednisone and 
that his platelet count improved and has since returned to a 
normal range.  The veteran also reported that he is being 
followed by a VA rheumatologist for diffuse arthralgias of 
unknown etiology.  Following a comprehensive physical 
examination, the examiner noted that the only firm diagnosis 
established, based on the veteran's reported history, is ITP.  
He added that no other diagnosis has yet been established at 
this time for the veteran's other complaints and symptoms to 
include arthralgias, fatigue, headaches, and persistent 
coughing.

The VA reexamined the veteran in July 1995.  On this 
examination, the veteran reported that since returning from 
the Persian Gulf War he has had medical problems including 
ITP, arthralgias, and headaches.  It was noted that the 
veteran had been previously found to have a low platelet 
count and to have underwent a bone marrow biopsy and further 
to have been told that he has ITP.  It was also noted that 
the veteran was being followed by the VA rheumatology clinic 
for diffuse arthralgias involving his knees, elbows and 
shoulders.  The veteran had complaints of intermittent 
numbness in both of his hands, persistent fatigue and 
intermittent rashes.  Following objective examination, ITP 
was the pertinent diagnosis.  The examiner reported that the 
veteran had a CBC in early July 1995, which showed a white 
count of 5/7, hemoglobin of 15.3, hematocrit of 43.9 and 
platelets of 90.  The examiner noted that the veteran's 
platelet count is slightly low but that he has no symptoms of 
bleeding.

The veteran and his father presented testimony at a personal 
hearing on appeal before a hearing officer at the RO in 
October 1997.  The veteran stated that he was very ill in the 
service and when he first attempted to obtain treatment from 
VA he suffered from a variety of problems to include fatigue, 
headaches, nausea and diarrhea.  He testified that, following 
a bone marrow test, he was found to have ITP of unknown 
etiology and was treated with steroids.  The veteran 
described problems with chest and joint pains following his 
service in the Persian Gulf as well as the VA treatment 
provided to him for his problems subsequent to service.  The 
veteran's father stated that, when the veteran came home 
following his service discharge, he was a sick man and he 
suffered from scabies and nightmares.  The veteran also 
testified with regard to his ITP that if he "wasn't sent over 
to that desert I wouldn't be like this."

Submitted into evidence at this hearing was a videotape 
containing segments from a local TV news broadcast, ABC 
Nightline, and CBS 60 Minutes.  These programs discussed 
Persian Gulf War syndrome, chemical exposure resulting from 
destruction of weapons storage areas, and included interviews 
with Persian Gulf War veterans and their family members.

At his personal hearing on appeal in May 1999, the veteran 
testified that he was a model soldier who performed duties 
during the Persian Gulf War that exposed him to adverse 
environmental conditions without the benefit of chemical 
warfare suits.  The veteran stated that his physicians have 
been unable to establish the cause of his ITP.  He said that 
this disorder was first discovered in 1993 when VA conducted 
blood testing.  He said that his problems with fatigue, 
headaches, numbness of the hands and chest pain all came on 
at the same time while in service, but that his superiors 
refused him the opportunity to seek treatment for his 
complaints.  The veteran stated his belief that his ITP is 
related to his complaints including the numbness in his 
hands.

Analysis

A.  Inception in Service

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  The Board initially will consider 
whether the veteran suffered from ITP during service.

For a showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  38 C.F.R. § 3.303(b).  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability: 

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2001; 
and 
(ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis. 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1) Fatigue
(2) Signs or symptoms involving skin
(3) Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs or symptoms
(7) Neuropsychological signs or symptoms
(8) Signs or symptoms involving the respiratory system 
(upper or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or symptoms
(11) Cardiovascular signs or symptoms
(12) Abnormal weight loss 
(13) Menstrual disorders. 

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

In general, a person who submits a claim for VA benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); see also 
Carbino v. Gober, 10 Vet. App. 507 (1997).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Only the evidence in support of the 
claim is to be considered in making that determination and, 
generally, a presumption of credibility attaches to that 
evidence.  Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  With respect 
to the second and fourth elements, evidence that the illness 
is "undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The type of evidence necessary to establish a well-grounded 
claim as to each of those elements may depend upon the nature 
and circumstances of the particular claim.  For purposes of 
the second and third elements, the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  
VAOPGCPREC 4-99.  

The Board is unable to find that ITP has been shown during 
the veteran's service.  Service medical records are entirely 
silent for reports of treatment, complaints or clinical 
findings, involving ITP, or low platelet count, during 
service.

The first medical evidence documenting ITP is a note in the 
veteran's VA outpatient treatment records compiled in January 
1994 indicating that ITP was diagnosed in December 1993.  
This is approximately two years after service, and the claims 
file does not contain a medical opinion, which relates the 
veteran's ITP to his service.

The only evidence suggesting a relationship between the 
veteran's ITP and his active duty are the veteran's own 
statements, and the testimony of his father, to this effect.  
However, as neither the veteran nor his father is shown to 
have any medical expertise, these opinions are not considered 
competent evidence as to the etiology of the claimed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

B.  Disability due to an Undiagnosed Illness

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any known clinical diagnosis and which became manifest 
either during active service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001.  To 
fulfill the requirements of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.  
Further, it should be noted that signs and symptoms, which 
may be manifestations of undiagnosed illness, include signs 
or symptoms involving the skin, headache, muscle pain and 
joint pain, as well as signs or symptoms involving the 
respiratory system.  38 C.F.R. § 3.317(b)(2).  It should also 
be emphasized that entitlement under these special provisions 
is only for disability, which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

The veteran essentially asserts that his ITP may be due to an 
undiagnosed illness.  However, the fact that the veteran has 
been diagnosed with ITP shows that his symptoms have been 
attributed to a specific disease process.  Therefore, the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 cannot be 
used to establish service connection for ITP.

Moreover, there is nothing in the record to suggest that any 
of the various medical examiners have found (or even suspect) 
that any of the veteran's blood symptomatology is due to any 
disability which is not capable of medical diagnosis.  While 
the veteran's statements and the testimony proffered by the 
veteran and his father, as to his symptoms have been duly 
considered, various medical examinations which have focused 
on his symptomatology have not attributed his condition to an 
undiagnosed illness.  In essence the presumptive Persian Gulf 
War provisions do not apply as a diagnosed (rather than 
undiagnosed) illness is involved.  As the Persian Gulf War 
provisions do not apply to the diagnosed blood disorder and 
the veteran has not submitted competent medical evidence 
linking the condition with service, the claim for service 
connection for ITP must be denied as not well grounded.



ORDER

The claim for service connection for ITP, to include as due 
to an undiagnosed illness, is denied as not well-grounded.

REMAND

The veteran is also seeking service connection for fatigue, 
headaches, numbness of the hands, and chest pains as 
manifestations of undiagnosed illnesses as well as a 
psychiatric disorder to include PTSD.  These claims, 
exclusive of PTSD, were denied by the RO in the March 1996 
rating decision and the veteran was so notified that same 
month.  The claim for PTSD was deferred pending additional 
development.  In May 1996 the veteran's representative sent a 
notice of disagreement to the RO expressing disagreement with 
the March 1996 determination "for service-connected 
compensations."  Specific comments with respect to the 
veteran's ITP were made.  The statement of the case furnished 
to the veteran in June 1996, however, addressed only the 
issue of service connection for ITP.  The veteran's claim for 
a psychiatric disorder to include PTSD was subsequently 
denied by a March 1998 rating action.  The veteran's notice 
of disagreement with this determination was received in May 
1999.  The United States Court of Appeals for Veterans Claims 
(Court) has held that an unprocessed notice of disagreement 
should be remanded, rather than referred to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Further, at his personal hearing in October 1997, as well as 
in May 1999, the veteran indicated that he has ongoing 
problems with headaches, fatigue, numbness in his hands and 
chest pain, which he has attributed to his ITP.

It should be noted that, pursuant to 38 U.S.C.A. § 1117 (West 
1991), the Secretary of VA may pay compensation to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses that become manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or 
more within a presumptive period.  Until recently, this 
presumptive period was two years from the date the veteran 
last performed active service in the Southwest Asia Theater.  
38 C.F.R. § 3.317(a)(1)(i)(1997).  The presumptive period has 
now been extended by amendment effective March 6, 1998, to 
December 31, 2001.  See 38 C.F.R. § 3.317(a)(1)(i)(1999).  
Because the above-noted claims concerning fatigue, headaches, 
joint pains and neurologic symptoms fall within the purview 
of 38 C.F.R. § 3.317 and because the RO has not reviewed the 
claim in light of the recent regulatory change, additional RO 
development is required prior to further appellate review.

The claims file reflects that general medical examinations 
were provided to the veteran in January and July 1995.  The 
examiners considered all of the veteran's complaints relative 
to his service in the Persian Gulf.  The Board notes, 
however, that further studies, specifically nerve conduction 
studies to rule out carpal tunnel syndrome, were recommended 
on the latter examination.  The veteran also made reference 
at his personal hearing on appeal in October 1997 to 
scheduled neurological testing for his headaches and 
testified that he has received private treatment at the 
Institute of Living in Hartford, Connecticut, for substance 
abuse attributable to his aches and pains.  Copies of these 
records are not on file.

The Board further notes that VBA All Stations Letter 98-17 
(February 26, 1998), contains mandatory guidelines for 
disability examinations of Gulf War veterans outlined in a 
memorandum dated February 6, 1998.  A review of the record 
indicates that the veteran should be examined pursuant to 
these guidelines.  The RO is advised to obtain a copy of the 
letter and the accompanying memorandum and to provide the 
examiner with a copy of these guidelines prior to scheduling 
the examination.

In light of the above considerations, this case is REMANDED 
for the development below:

1.  The RO should ask the veteran to 
identify the names and addresses of all 
medical care providers who have treated 
him since service.  With any needed 
signed releases from the veteran, the RO 
should obtain copies of any records 
identified by the veteran not currently 
on file for association with his claims 
folder.  These records should include 
those records related to the veteran's 
hospitalization in November 1995 at the 
Institute of Living in Hartford, 
Connecticut, as well as copies of any VA 
nerve conduction studies provided to the 
veteran after July 1995.

2.  The veteran should be scheduled for a 
general medical examination.  The claims 
file, a copy of this REMAND, and a copy 
of the February 6, 1998, memorandum 
containing the guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiners in conjunction with their 
examinations.  The purpose of this 
examination is to identify all signs and 
symptoms that the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service, which 
results in his claimed fatigue, 
headaches, numbness of the hands, and 
chest pains.  A complete history, which 
includes the time of initial onset and 
the frequency and duration of 
manifestations of each claimed disability 
should be elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  The 
examiners report should fully set forth 
all current complaints, pertinent 
clinical findings, and should expressly 
state an opinion as to whether each 
identified symptom or condition is 
attributable to a known clinical 
diagnosis.  For those symptoms and 
conditions that are not attributable to a 
known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 
38 C.F.R. § 3.317(a)(2).  Finally, the 
examiner should express his or her 
opinion as to when such a symptom or 
condition initially manifested itself and 
whether it is to be regarded as "chronic" 
(i.e., as having existed for six months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a six-month period).  If 
specialist examinations are indicated, 
they should be conducted.  All opinions 
expressed should be supported by 
reference to pertinent evidence in the 
record.

3.  Upon completion of the requested 
development, the RO should issue a 
statement of the case addressing the 
issues of service connection for fatigue, 
headaches, numbness of the hands and 
chest pains as manifestations of an 
undiagnosed illness as well as 
entitlement to service connection for a 
psychiatric disorder to include PTSD.  
The statement of the case should include 
a recitation of all the evidence, a 
citation to the relevant law and 
regulations and a discussion of their 
application to the pertinent facts.  The 
veteran should be informed that under 
38 C.F.R. § 20.302 (1999), he has 60 days 
from the date of mailing of the statement 
of case to file a substantive appeal or a 
request for an extension of time to do 
so.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with due 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals




 



